IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20764
                         c/w No. 00-41033
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CHIWETA BIOSAH,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-353-1
                      --------------------
                        October 16, 2001

Before JOLLY, DAVIS and DeMOSS, Circuit Judges.

PER CURIAM:*

     Chiweta Biosah appeals his sentence following his jury-trial

conviction for bank fraud, unauthorized use of access devices,

conspiracy to commit bank fraud and unauthorized use of access

devices, and possession of false identification documents.     He

also appeals his 18-month sentence following the revocation of

his supervised-release term.

     Biosah avers that the district court erred (1) in its

determination of relevant conduct during sentencing; (2) in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 00-20764
                            c/w No. 00-41033
                                   -2-

increasing his offense level by two for his role in the offense;

and (3) by failing to reduce his base offense level by three

levels for acceptance of responsibility pursuant to U.S.S.G.

§ 3E1.1.

     The information in the presentence report, which was adopted

by the district court, sufficiently established Biosah’s

involvement in each of the transactions for which he was held

accountable and showed that Biosah played a managerial or

supervisory role in the offense and that he managed or led at

least one other participant.    Thus, the district court did not

clearly err.     See United States v. Narviz-Guerra, 148 F.3d 530,

540 (5th Cir. 1998); United States v. Ronning, 47 F.3d 710, 711

(5th Cir. 1995).

     The district court also did not err in denying Biosah a

reduction for acceptance of responsibility.    Biosah’s conduct was

inconsistent with an acceptance of responsibility because he

falsely denied relevant conduct during debriefing and by arguing

in his objections to the presentence report that no connection

existed between him and the fraudulent relevant-conduct

transactions.    See United States v. Vital, 68 F.3d 114, 121 (5th

Cir. 1995); United States v. Chapa-Garza, 62 F.3d 118, 122 (5th

Cir. 1995).

     Biosah’s challenge to the 18-month sentence imposed

following revocation of his term of supervised release is also

without merit.     The petition to revoke, to which Biosah pleaded

true, alleged that Biosah knowingly devised a scheme and artifice

to defraud and that such scheme affected a financial institution,
                            No. 00-20764
                          c/w No. 00-41033
                                 -3-

in violation of 18 U.S.C. 1001 and 1341.     This was sufficient to

support the district court’s classification of Biosah’s offense

as a Grade A violation.   See United States v. Mathena, 23 F.3d

87, 89 (5th Cir. 1994).   Given the foregoing, the judgment of the

district court is AFFIRMED.